DETAILED ACTION
Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-10, 12, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shashi et al. U.S. Patent 9,405,665 in view of Webber et al. U.S. Patent 9,766,769.
As per claim 1, Shashi teaches a computer-implemented method for testing an online system, the method comprising: obtaining, by one or more computing units, a test rule for testing the online system (column 4, lines 21-25); with the test rule including information indicative of a first customer environment user identity, and with the test rule including a time period (column 5, lines 35-56; column 2, lines 23-32); retrieving, by one or more computing units, one or more test results from one or more real user actions of the online system based on the test rule; generating, by one or more computing units, a test report at least based on the one or more test results retrieved from the one or more real user actions; and using the test report to diagnose the status of the online system (column 6, lines 34-39); wherein: the time period is used to indicate an interval for the one or more computing units to retrieve the one or more test results from real 
As per claim 6, Shashi teaches the method of claim 1, wherein: the test rule is data that indicates: (i) identifying information for a customer user environment, and (ii) a set of parameter value(s) related to generating diagnostic data based upon interactions between the customer environment user and the online system (column 12, lines 56-67); the online system is a set of computer components connected in data communication such that the set of computer components can provide online services; and the real user actions are actions made by an end user that is a human being (column 4, lines 21-25; column 6, lines 34-39).
As per claim 9, Shashi teaches the method of claim 1 wherein the step of retrieving further comprises: setting, by one or more computing units, an executor in the online system for 
As per claim 10, Shashi teaches a computer system for testing an online system, the system comprising: one or more processors; a non-transitory computer-readable storage device coupled to at least one of the processors; a set of computer program instructions and data stored in the computer-readable storage device and executed by at least one of the processors in order to perform the following actions of: obtaining a test rule for testing the online system, with the test rule including information indicative of a first customer environment user identity, and with the test rule including a time period (column 5, lines 35-56; column 2, lines 23-32), retrieving one or more test results from one or more real user actions of the online system based on the test rule, generating a test report at least based on the one or more test results retrieved from the one or more real user actions, and using the test report to diagnose the status of the online system (column 4, lines 21-25; column 6, lines 34-39).  wherein: the time period is used to indicate an interval for the one or more computing units to retrieve the one or more test results from real user actions; and the time is used to determine the frequency with which functions associated with the real user actions are accessed (column 2, lines 23-32), and further defining the interval of time being frequently accessed by a set of users performing the real users actions (column 2, lines 44-46)..  While Shashi does teach a time period, he does not explicitly teach using timestamps.  Webber teaches timestamps (column 6, lines 11-24), and Webber also teaches the frequency with which functions associated with the real user actions are accessed defining a first function type that is used to further define the interval of time for the one or more computing units to retrieve the one or more test results from the real user actions (column 6, line 53 – column 7, line 10). Weber also teaches with the first function type that is used to further define the interval of time 
As per claim 12, Shashi teaches the computer system of claim 10, wherein the action of generating the test report further comprises: generating the test report at least based on the test result retrieved from the test case (column 6, lines 34-39).
As per claim 16, Shashi teaches a computer program product  comprising: a non-transitory machine readable storage device; and computer code stored on the non-transitory machine readable storage device, with the computer code including instructions and data for causing a processor(s) set to perform operations including the following: obtain a test rule for testing the online system; retrieve one or more test results from one or more real user actions of the online system based on the test rule; generate a test report at least based on the one or more test results retrieved from the one or more real user actions; and using the test report to diagnose the status of the online system (column 4, lines 21-25; column 6, lines 34-39).  wherein: the time period is used to indicate an interval for the one or more computing units to retrieve the one or more test results from real user actions; and the time is used to determine the frequency with which functions associated with the real user actions are accessed (column 2, lines 23-32), and further defining the interval of time being frequently accessed by a set of users performing the real users actions (column 2, lines 44-46)..  While Shashi does teach a time period, he does not explicitly teach using timestamps.  Webber teaches timestamps (column 6, lines 11-24), and Webber also teaches the frequency with which functions associated with the real user actions are accessed defining a first function type that is used to further define the interval of time for the 
As per claim 19, Shashi teaches the computer program product of claim 16, wherein weights are assigned to the one or more test results retrieved from the one or more real user actions and the test result retrieved from the test case in the action of generating the test report, and the weight of the one or more test results retrieved from the one or more real user actions is higher than the weight of the test result retrieved from the test case (column 4, lines 58-67). 
As per claim 20, Shashi teaches the computer program product of claim 16, wherein the processor(s) set further causes the computer to perform operations including the following: collecting previous real user actions regarding to the online system; establishing a pattern based on the previous real user actions, wherein the pattern indicating the previous real user actions and context thereof; and generating the test case based on the pattern (column 18, lines 3-34).


Allowable Subject Matter
4.	Claims 2-5, 7-8, 11, 13-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
5	Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive.
With respect to the independent claims, the applicant has amended and has argued that none of the cited art teaches the first function type that is used to further define the interval of time being frequently accessed by a set of users performing the real user actions.  The examiner respectfully disagrees.  Sashi teaches (column 2 ,lines 44-46) wherein the actions of multiple users are captured during a trial period.  The examiner interprets this trial period as an interval of time since the period must have a start and an end.  Also, Weber teaches an interval (column 7, lines 29-37) of 30 minutes or another set amount since last user interaction.  The last response from the applicant (Remarks: 3/10/21) does not specify which aspect of the new limitation is not taught nor highlights where the cited art is different, so it is difficult to understand the crux of the argument.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	-	US 2020/0142816A1 to R:  User interaction counting and threshold for testing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113